Citation Nr: 0913429	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-21 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for macular scarring of the 
left eye to include as secondary to a shrapnel wound injury 
to the left cheek.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1951 to October 1952.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2005 rating decision by the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2006, 
a hearing was held before a Decision Review Officer (DRO).  A 
transcript of that hearing is associated with the claims 
file.  In February 2009, the Board received additional 
evidence with a waiver of initial RO consideration.

The RO has reopened, and addressed de novo, the claim of 
entitlement to service connection for macular scarring of the 
left eye.  The question of whether new and material evidence 
has been received to reopen a claim must be addressed in the 
first instance by the Board because that matter goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Barnett, 83 
F.3d at 1383.  The Board has characterized the issue 
accordingly.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed June 1989 rating decision denied the 
Veteran's claim of service connection for macular scarring of 
the left eye essentially based on findings that it was not 
shown that such disability manifested in service or was 
related to a left cheek shell fragment wound he sustained in 
service; unappealed rating decisions in July 1995, February 
1997 and, most recently, in November 1997 declined to reopen 
the claim.

2.  Evidence received since the November 1997 rating decision 
includes an opinion from the Veteran's treating 
ophthalmologist indicating that the Veteran's left eye 
macular scar could be related to his injury in service; 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for macular scarring of the 
left eye, and raises a reasonable possibility of 
substantiating such claim.

3.  Macular scarring of the left eye was not manifested in 
service, and a preponderance of the evidence is against a 
finding that it is related to the Veteran's service, 
including as due to shrapnel injury sustained therein.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of service connection for left eye macular scarring, to 
include as due to a left cheek shrapnel wound injury in 
service may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

2.  Service connection for macular scarring of the left eye, 
including as secondary to service connected residuals of 
shrapnel wound injury to the left cheek, is not warranted.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.310 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A June 2005 letter advised the Veteran of the bases for the 
denial of the underlying claim, advised him that new and 
material evidence was required to reopen the claim, and 
advised him of what the evidence needed to show in order for 
the claim to be reopened.  Furthermore, he was advised of the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  This notice was in 
substantial compliance with the mandates of the U.S. Court of 
Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  VCAA notice was provided prior to the 
RO's initial adjudication of the instant claim to reopen.  

While the Veteran did not receive timely notice regarding 
disability ratings and effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), this decision denies 
service connection; neither the rating of a disability nor 
the effective date of an award is a matter for consideration.  
Hence, the Veteran is not prejudiced by any such notice 
defect.  Significantly, a March 2006 letter provided such 
notice.

Regarding VA's duty to assist, all records identified by the 
Veteran have been associated with the claims file.  The RO 
also arranged for a VA examination, in December 2005.  VA's 
duty to assist the Veteran in the development of facts 
pertinent to his claim is met.


Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

New and Material Evidence to Reopen

Generally, a rating decision denying a claim for VA benefits 
that is not appealed is final based on the evidence of record 
at the time of the decision, and may not be reopened or 
allowed based on such evidence.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  This regulation was revised effective 
for claims to reopen filed on and after   August 29, 2001.  
Since the instant claim to reopen was filed after that date 
(in December 2004), the current definition applies. 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

An unappealed June 1989 rating decision denied the Veteran's 
claim of service connection for macular scarring of the left 
eye essentially based on findings that it was not shown that 
such disability manifested in service or was related to the 
left cheek shell fragment wound he sustained in service.  
That decision is final.  38 U.S.C.A. § 7105.  Subsequent 
unappealed rating decisions in July 1995, February 1997, and 
November 1997 declined to reopen the claim.  The November 
1997 rating decision is the last final decision in this 
matter.   

Evidence received since the November 1997 rating decision 
includes a May 2005 opinion by the Veteran's treating 
ophthalmologist indicating that the Veteran's large macular 
scar could have been caused by his injury in service.  This 
evidence relates directly to the basis for the previous 
denials of the claim and for purposes of reopening is 
presumed credible and competent.  See, Justus, 3 Vet. App. 
510 (1992).  As it suggests that the left eye macular 
scarring could be related to the injury in service, it 
pertains to the unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  Hence, the Board finds it new and 
material, warranting reopening of the claim. 

De novo review

The Veteran is not prejudiced by the Board's proceeding to de 
novo review upon reopening the claim, without remanding the 
claim to the RO for initial de novo consideration, because 
the RO's September 2005 adjudication of this matter was on a 
de novo basis, and included the development necessary for de 
novo review. 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.  

The Veteran's service treatment records (STRs) reveal that he 
sustained shrapnel wounds to the left side of his face and 
shoulder.  There were no complaints of or treatment for 
macular scarring of the left eye or a shrapnel wound to the 
left eye.  On separation examination, vision was noted to be 
20/15 in the left eye.  Clinical evaluation of the eyes was 
normal.

In a January 1989 letter, J. R., O.D., stated that the 
Veteran presented a history of long standing decreased visual 
activity and field loss of the left eye.  He indicated that 
the Veteran claimed onset of loss occurred while serving in 
the military.  Ocular findings for the left eye were noted to 
be visual acuity best corrected 20/80; Retinalischemia.

On May 1989 VA examination, the Veteran reported that he was 
told by his private ophthalmologist that his loss of left eye 
field vision was secondary to the shrapnel fragment wound to 
the left cheek.  Vision in the left eye was noted 20/200; 
correctable to 20/100.  The left eye had macular scarring and 
pigmentation.  The diagnosis was macular scarring, left eye.

In a May 2005 private treatment record, Dr. R. T. G. noted 
that the Veteran was legally blind in the left eye, and that 
the eye had a large macular scar which could have been caused 
by his injury in service.

On December 2005 VA examination, the physician reviewed the 
claims file, examined the Veteran, and opined that the 
Veteran's current left eye condition was unrelated to the 
shrapnel wound he sustained in service.  He stated:

"[The Veteran] suffered shrapnel wound on 18 October 
195[1].  He subsequently received medical care.  He has 
a record of having an eye examination on 23 October 1952 
with 20/15 vision in both eyes.  If eye condition was 
related to shrapnel wound, vision should have been 
affected.  Moreover, [the] Veteran's history is that the 
eye was never struck, only the cheek.  There is no 
evidence on clinical exam of eye trauma.  There is 
therefore evidence of good eye function post injury and 
no evidence of eye trauma.  Shrapnel wound could not be 
causative."
In February 2009, the Board received an August 2007 MRI of 
the Veteran's brain which notes that there appeared to be 
some metal teeth material in the left orbital region.  The 
orbits were noted to be unremarkable.

Left eye macular scarring was not manifested during the 
Veteran's active service or for many years thereafter.  
Therefore, service connection for such disability non the 
basis that it became manifest in service and persisted is not 
warranted.  The theory of entitlement proposed is essentially 
that the left eye macular scarring is a late-appearing 
manifestation of the left cheek shrapnel injury the Veteran 
sustained in service.

The record includes both medical evidence that tends to 
support the Veteran's claim and medical evidence that is 
against his claim.  Evidence tending to support his claim 
includes the May 2005 opinion by private physician, Dr. R. T. 
G.  Evidence against his claim includes the December 2005 VA 
physician's opinion.  When evaluating these opinions, the 
Board must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Dr. R. T. G.'s opinion states that the Veteran's large 
macular scar "could have been" caused by his injury.  This 
opinion lacks substantial probative weight as it is phrased 
in terms (could have been) that are general and speculative.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that 
medical evidence that is speculative, general, or 
inconclusive cannot be used to support a claim). 

In contrast the December 2005 VA examiner conducted a 
detailed examination of the Veteran and reviewed the record.  
Because he reviewed the file, reported his complete 
examination of the Veteran, and gave supporting rationale 
(i.e., that if the macular scarring was due to the shrapnel 
wound, vision would have been affected at the time of the 
injury), the Board finds his opinion more probative, and 
persuasive.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
As the Veteran is a layperson, his own opinion that his 
macular scarring to his left eye is related to his shrapnel 
wound sustained in service is not competent evidence.  
Whether eye pathology is remote trauma related is a complex 
medical question beyond the realm of lay observation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran's DD Form 214 shows he was awarded a Combat 
Infantryman Badge  and a Purple Heart Medal.  For a veteran 
who engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, the Secretary of VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Veteran is entitled to the relaxed evidentiary standard 
afforded under 38 U.S.C.A. § 1154(b).  However, § 1154 does 
not create a presumption of service connection for a combat 
veteran's alleged disability; such veteran is still required 
to meet the evidentiary burdens as to service connection, 
such as whether there is a current disability or whether 
there is a nexus to service, both of which require competent 
medical evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  

The Board has reviewed the MRI records submitted with a 
waiver of initial RO review.  The letter accompanying the 
submission highlights that "some metal teeth material that 
causes artifact in the topography of the left orbital area."  
Such observation, i.e., that dental material in an 
appropriate anatomical location for such material impacts on 
the MRI, does not tend to relate the Veteran's macular 
scarring to his service, to include as due to shrapnel injury 
therein, and does not suggest a need for further development 
in the matter.  

As the preponderance of the evidence is against a finding 
that there is a nexus between the Veteran's left eye macular 
scarring and his service, to include the shrapnel injury 
therein, the preponderance of the evidence is against his 
claim.  Therefore, the claim must be denied.


ORDER

The appeal to reopen a claim of service connection for left 
eye macular scarring is granted; but service connection for 
such disability, to include as due to shrapnel injury in 
service, is denied on de novo review.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


